DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 8/18/2020.  Currently, claims 5, 7, 12-13, 15, 17, 19-20, 23, 25-29, 31, 33, 35, 37-38 and 40-41 have been canceled, claims 1-4, 6, 8-11, 14, 16, 18, 21-22, 24, 30, 32, 34, 36 and 39 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract includes “said”. 

Claim Objections
Claims 4, 8-10, 14, 18, 21-22, 30, 32, 34 are objected to because of the following informalities:
In claim 4, line 2, the claimed limitation “obtaining first information” should be corrected to “obtaining the first information” to refer to the “first information” taught in line 3 of claim 1.
In claims 8-10, lines 2-3, the claimed limitation “a respective response message from two or more second nodes” should be corrected to “the respective response message from the two or more second nodes” to refer to the “respective response message from two or more second nodes” taught in lines 9-10 of claim 1.
In claim 14, line 3, the claimed limitation “the response message” should be corrected to “the respective response message” for consistency with the respective response message taught in lines 9-10 of claim 1.
In claim 18, line 9, the claimed limitation “said response message” should be corrected to “said respective response message” for consistency with the respective response message taught in line 7 of the claim.
In claim 18, line 10, the claimed limitation “said two or more nodes” should be corrected to “said two or more second nodes” for consistency with the two or more second nodes taught in lines 7-8 of the claim.
In claims 21, lines 10-11, the claimed limitation “a response message” should be corrected to “the response message” to refer to the response message taught in line 9 of the claim.
In claim 22, line 2, the claimed limitation “obtaining first information” should be corrected to “obtaining the first information” to refer to the first information taught in line 3 of claim 21.
In claims 30, lines 9-10, the claimed limitation “a response message” should be corrected to “the response message” to refer to the response message taught in line 8 of the claim.
Similarly, in claim 32, line 3 and claim 34, lines 4-5, the claimed limitation “a response message” should be corrected to “the response message”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of nodes" on line 5. This is unclear if the plurality of nodes is referring to the “plurality of second nodes” taught in claim 1, line 8. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 is rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 14, 16, 18, 21-22, 30, 32, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US 7734960) in view of Peng et al (US 2017/0364423).
As per claim 1, Mandal teaches a method performed by a first node for forming a cluster of nodes, the method comprising:
obtaining first information associated with a predetermined number of nodes in the cluster (col. 4, lines 54-55: a given cluster);
determining an administrative role of the first node based on the obtained first information (col. 4, lines 54-55: In a given cluster, a cluster coordinator 501 is elected);
as a result of determining that the administrative role of the first node is a first role, sending a first broadcast message to a plurality of second nodes, the first broadcast message comprising second information for enabling control of timing of a respective response message from two or more second nodes of said plurality of second nodes (col. 4, lines 58-62 and 64-66; col. 5, lines 1-5);
receiving said respective response message from the two or more second nodes (col. 5, lines 1-5).
Mandal does not explicitly teaches adding the nodes to the cluster. However, Mandal teaches reorganizing the cluster (col. 5, lines 6-8), and Peng taches adding new nodes into the cluster (para 0045). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mandal with those of Peng in order to improve the performance, the capacity and the efficiency of a cluster.

As per claim 4, Mandale teaches providing a cluster with a number of nodes (col. 4, lines 54-55), Mandale obviously encompasses teaching that the information about the cluster is received from an operations and maintenance node or pulling said first information from a configuration table. 

As per claim 8-10, Mandale teaches controlling a time of reception of the response message at the first node, a time of reception of two or more response messages are different, and a reception of said respective response message are distributed in time at the first node (col. 4, lines 64-67; col. 5, lines 1-5). 

	As per claim 11, 14, 16, Mandale teaches wherein the sending of the first broadcasting message initiates a task at the plurality of second nodes (col. 4, lines 64-67, the task is provide a heartbeat information from each node during each iteration), and a time of receiving said respective response message from the two or more second nodes is associated with a respective time of obtaining the response message at the two or more second nodes (col. 4, lines 64-66; col. 5, lines 1-5). Mandale does not teach the task is an answer to a question, or cancel a task in response to the received broadcast message. However, broadcasting message initiates a task such as answer to a question, prepare a response message, or cancel an action instead of send heartbeat message and cluster summary message would have been obvious matter of design choice based on specified criteria requires only routine skill in the art.  

As per claim 18, 21-22, 30, 32, 34, 36, 39, the claims disclose similar features as of claim 1, 4, 11 and 14 and are rejected based on the same basis as claims 1, 4, 11 and 14.

Allowable Subject Matter
Claims 2-3, 6 and 24 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a method for forming a cluster of nodes as recited in the context of the combination of claims 1 and 2 or 6, and similarly recited in the context of the combination of claims 21 and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456